Order filed July 15, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00692-CR
                                   ____________

                SAUNDREA ANNETTE JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1340533

                                     ORDER

      This court received the clerk’s record in this appeal on October 29, 2013.
The certification of the defendant’s right of appeal is incorrect. The certification
states “the defendant has waived the right of appeal.” Our review of the clerk’s
record shows that this is not a plea bargain case, and there is no waiver of appeal
signed or initialed by the defendant-appellant.

      In connection with this record, pursuant to Tex. R. App. P. 37.1 and 44.4, we
direct the trial court to file a correct certification of the defendant’s right of appeal
with the trial court clerk and direct the clerk to prepare and file a supplemental
clerk’s record containing the corrected certification with this court within 30 days
of the date of this order.

                                               PER CURIAM